ORDER
PER CURIAM:
Elaina Fulton (“Wife”) filed for dissolution of her marriage to Jeffrey Fulton (“Husband”) in the Circuit Court of Platte County. After a three-day trial, the circuit court issued its judgment dissolving the marriage. As part of its judgment, the trial court determined that Car Credit, *815Inc. (“CCI”), a used car dealership, constituted marital property, and ordered that its value be divided evenly between the parties. Husband appeals, arguing that the trial court’s characterization of CCI as marital property was not supported by substantial evidence. We affirm. Because a published opinion would have no prece-dential value, an unpublished memorandum setting forth the reasons for this order has been provided to the parties. Rule 84.16(b).